Citation Nr: 0429521	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-22 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to service connection for a left knee disability.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1962 to August 1965 with four months other service.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Houston Regional Office (RO) of the Department of Veterans 
Affairs (VA).  While a hearing was scheduled before a 
Veterans Law Judge, the veteran indicated that he would not 
be able to attend and did not wish to have the hearing 
rescheduled.


FINDING OF FACT

A left knee disability was not manifested in service or for 
many years thereafter, and is not shown to be related to 
service.


CONCLUSION OF LAW

Service connection for left knee disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  VA letters from May 
and June 2002 (prior to the rating appealed) and in September 
2003 did not specifically cite the VCAA, but informed the 
veteran of what was needed to establish entitlement to the 
benefit sought and of his and VA's responsibilities in claims 
development.  The initial rating decision in July 2002, the 
June 2003 statement of the case (SOC), and the December 2003 
supplemental SOC, notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why his claim 
was denied.  Also regarding notice content, while the veteran 
was not advised verbatim to submit everything he had 
pertinent to his claim, the June 2002 letter explained what 
information the VA had already requested and informed the 
veteran that he could identify any additional evidence that 
he wanted the VA to obtain.  The September 2003 letter 
informed the veteran of the evidence necessary to establish 
his claim (and by inference that he should submit such 
evidence).  Taken together, this was equivalent to advising 
him to submit everything he had pertinent to the claim.  
There is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and asked him to identify any VA or 
private medical evidence that would support his claim.  The 
veteran identified knee treatment by Dr. JH, and the RO has 
obtained records of such treatment, and well as the reports 
of VA medical examinations in June 2002.  The veteran has not 
identified any additional evidence pertinent to his claim.   

The Board has considered whether a VA examination or medical 
opinion is necessary.  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability (here, of the left 
knee), or persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Here, while the 
evidence suggests the veteran has a chronic left knee 
disability, there is no objective evidence that he sustained 
a left knee injury during service or that his current left 
knee problems may be related to such injury.  Hence, an 
examination is not necessary.   
VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II. Factual Background

Service medical records contain no mention of left knee 
complaint or any indication of a left knee injury.  A May 
1962 record indicates that the veteran was treated for pain 
in the right knee and left foot.  The impression was a 
possible old cartilage injury of the right knee.  On June 
1965 examination prior to separation, the lower extremities 
were normal. 

In a September 1999 letter, Dr. TR indicated that the veteran 
had suffered a severe hemorrhagic stroke, with associated 
residual deficits.     

In the veteran's April 2002 claim he indicated that while on 
maneuvers in Germany in 1962, he fell into a fox hole and hit 
his knee on a rock.  He also stated that he has had problems 
walking and standing since that time.

In the comment section of a May 2002 Authorization to Release 
Information, the veteran indicated his left knee was injured 
in the 1962 fall.  

A June 2002 VA neurology examination confirmed that the 
veteran had previously suffered some type of right 
hemispheric lesion.  It was also noted that he suffers from 
bilateral knee pain that slightly limits his gait.

On June 2002 VA general medical examination, the veteran gave 
a history of his left knee bothering him since the military.  
He indicated that he was taking Vioxx for the condition and 
had never had left knee surgery.  Examination showed a normal 
gait without any limp. 

In the statement associated with his July 2003 Form 9, the 
veteran indicated that he fell in service around May of 1962, 
that he was treated by a "company doctor" after the fall, 
and that he returned to the medical clinic several times 
thereafter because of knee pain and jamming.  He also 
reported that Dr. JH told him a few years ago that the pain 
and jamming he was experiencing were probably due to the old 
military injury and that he felt his current knee problems 
were service connected because he had no knee problems prior 
to service and his knee has progressively declined since his 
fall.   

In an October 2003 letter, Dr. JH stated that the veteran has 
been treated for left knee problems since October 1994.  Dr. 
JH's treatment records show treatment for a left knee 
contusion in October 1994.  In August 1996, a left knee 
strain was diagnosed. 

III. Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection on the merits, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

The veteran contends that his current left knee problems are 
related to a fall in service in 1962.  However, his service 
medical records do not reveal any complaints or findings of a 
left knee problem.  While records note a 1962 fall injuring 
the right knee, there is no indication that the left knee was 
involved.  Furthermore, evaluation on 1965 examination prior 
to separation showed that both lower extremities were normal.  
In short, a left knee disability was not shown during service 
or for decades thereafter.

From separation in August 1965 until 1994, there is no 
medical evidence that the veteran had any disability of the 
left knee.  Private medical evidence from Dr. JH reveals 
treatment for left knee problems since 1994.  Despite the 
veteran's contentions to the contrary, his private physician 
has not related the ongoing knee disability to any aspect of 
his service.   Moreover, no medical evidence of record links 
the veteran's current left knee disorder (which is not in 
dispute) with an injury in service.  

The only evidence purporting to show a left knee injury 
during service, or a connection between service and current 
left knee problems, is found in statements from the veteran 
himself.  Because he is a layperson, his statements are not 
competent evidence as to medical diagnosis or medical nexus.  
The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).        

In summary, there is no competent evidence of record to 
support a finding that the veteran injured his left knee 
during service, nor is there any medical evidence showing a 
nexus between service and his current left knee problems.  
The preponderance of the evidence is against the veteran's 
claim, and it must be denied.


ORDER

Service connection for left knee disability is denied.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



